.Broyles, J.
1. The first grant of a new trial will not be disturbed unless it appears “that the judge abused his discretion in granting it, and that the law and facts required the verdict notwithstanding the judgment of the presiding judge.” Civil Code, § 6204.
(a) Where a verdict rendered in a justice’s court is not demanded by the evidence, a judgment sustaining a certiorari and ordering a new trial in the justice’s court stands upon the same footing as the ordinary first grant of a new trial. Jeffers v. Central of Georgia Ry. Co., 1 Ga. App. 331 (57 S. E. 923).
2. There was no error in the sustaining of the certiorari by the judge of the superior'court; or in his judgment ordering a new trial in the justice’s court. Judgment affirmed.